Exhibit 10.1.5
Assignment of Software License Agreement
     This Assignment of Software License Agreement (“Agreement”), dated as of
April 17, 2009, by and among Hanover Capital Mortgage Holdings, Inc.
(“Hanover”), JWH Holding Company, LLC (“JWH”) and Walter Investment Management
LLC (“Spinco”, and together with Hanover and JWH, the “Parties” and each a
“Party”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Second Amended and Restated Agreement and Plan of
Merger dated as of February 6, 2009, by and among Hanover, JWH, Spinco and
Walter Industries, Inc., to which Hanover and Spinco are both parties (as may be
further amended, supplemented, restated, or otherwise modified, the “Merger
Agreement”; capitalized terms used but not defined herein shall have the
meanings ascribed therein), Spinco will merge into Hanover, replacing JWH as the
merger counterparty; and
     WHEREAS, in connection with the consummation of the Asset Transfer (the
date of such consummation, the “Effective Date”), Hanover and JWH wish for
Spinco to assume and continue performance under the Software License Agreement,
dated September 29, 2008, by and between Hanover and JWH (the “Software
License”), and Spinco agrees to assume and continue such performance;
     NOW, THEREFORE, in consideration of the covenants, agreements and
conditions hereafter set forth, and intending to be legally bound hereby, the
Parties hereto agree as follows:
     1. JWH hereby assigns to Spinco, and Spinco assumes, JWH’s entire right,
title and interest in, and status as a party under, the Software License,
effective as of the Effective Date. Each of Hanover, JWH and Spinco hereby
acknowledges and agrees that this assignment is permitted to be made without
Hanover’s consent pursuant to Section 7.4 of the Software License, because it is
made (i) to an affiliate of JWH and (ii) in connection with the sale of all or
substantially all of the assets or business to which the Software License
relates. Notwithstanding the foregoing, and without prejudicing Spinco’s right
to further assign the Software License without Hanover’s consent pursuant to the
limited exceptions set forth in Section 7.4 of the Software License, in the
event the above assignment is deemed to have required Hanover’s consent under
Section 7.4 of the Software License, Hanover hereby consents thereto.
     2. Effective as of the Effective Date, Hanover and JWH each release each
other from any past, pending or future obligations, liabilities or claims
arising under the Software License, except that JWH and Hanover shall continue
to be bound by the obligations set forth in Section 5.1 thereof (Confidentiality
Obligations).

 



--------------------------------------------------------------------------------



 



     3. Hanover acknowledges receipt of payment by JWH of $1 million on
January 9, 2009, and therefore agrees, pursuant to Section 1.2 of the Software
License, that the license in Section 1.1 of the Software License was deemed
fully paid-up as of December 31, 2008.
     4. Each Party agrees to take such further actions and to execute and
deliver such further agreements or other instruments reasonably requested by any
other Party to further the intent and purposes of this Agreement.
     5. If and to the extent the Three-Party Escrow Service Agreement (“Escrow
Agreement”) dated as of December 8, 2008, is deemed not to have terminated prior
to the Effective Date, Hanover and JWH agree to use their reasonable best
efforts (including obtaining any required consents) to assign to Spinco on or as
promptly as reasonably practicable following the Effective Date the status of
JWH as “Beneficiary” thereunder. JWH agrees to deliver to Spinco at the
Effective Date all originals and copies of the “Deposit Material” (as defined in
the Escrow Agreement) in its possession or control.
     6. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts made and to be
performed therein. Each Party irrevocably submits to the jurisdiction of the
state or federal courts in New York, New York for the purposes of any claim,
action, suit or proceeding arising out of this Agreement. Each Party
unconditionally waives any right to a trial by jury with respect thereto.
     7. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date and year
first above written.

                  Hanover Capital Mortgage Holdings, Inc.    
 
           
 
  By:   /s/ John A. Burchett
 
        Name: John A. Burchett         Title: CEO and President    
 
                JWH Holding Company, LLC    
 
           
 
  By:   /s/ Mark J. O’Brien
 
        Name: Mark J. O’Brien         Title: President and CEO    
 
                Walter Investment Management LLC    
 
           
 
  By:   /s/ Mark J. O’Brien
 
        Name: Mark J. O’Brien         Title: Manager    

